                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MISSOURI
                              EASTERN DIVISION

 ANDREUS O’BRYANT,                           )
                                             )
               Petitioner,                   )
                                             )
        v.                                   )             No. 4:16-cv-1804-AGF
                                             )
 UNITED STATES OF AMERICA,                   )
                                             )
               Respondent.                   )

                             MEMORANDUM AND ORDER

       This matter is before the Court of Petitioner Andreus O’Bryant’s motion filed

under 28 U.S.C. § 2255 to vacate, set aside, or correct his sentence. On August 29, 2013,

Petitioner entered a plea of guilty to one count of conspiracy to possess with intent to

distribute cocaine, in violation of 21 U.S.C §§ 841(b)(1)(B) and 846. The Court accepted

Petitioner’s plea, and on February 11, 2014, after a two-day sentencing hearing, the Court

sentenced Petitioner to a total of 330 months in prison and a four-year term of supervised

release. In arriving at this sentence, the Court, pursuant to United States Sentencing

Guidelines (“Guidelines”) § 2D1.1(d)(1), applied a cross-reference to § 2A1.1, the

Guidelines section applicable to first-degree murder.

       In his pro se motion to vacate and set aside his conviction and sentence, Petitioner

claims that the Court’s application of the first-degree murder cross-reference violated his

Sixth Amendment right to a jury trial as interpreted in Apprendi v. New Jersey, 530 U.S.
466 (2000) 1 and its progeny, particularly Alleyne v. United States, 570 U.S. 99 (2013).

As the record before the court conclusively demonstrates that Petitioner is not entitled to

relief, the Court will deny Petitioner’s motion without a hearing.

                                     BACKGROUND

Criminal Proceedings

       As part of the guilty plea agreement signed by both parties, Petitioner stipulated to

the following facts. On April 21, 2011, victim Jamie Benson and two other individuals

traveled to St. Louis, Missouri from Houston, Texas for the purpose of selling

approximately a half kilogram of cocaine in a deal arranged by Petitioner. At some point

after their arrival that day, Benson and his travel companions, as well as Petitioner, co-

defendants Lodgy Jackson and Scott Compton, and an individual named Desmond

Stringfellow, drove to a rural, wooded area outside of St. Louis, where the sale was to

take place. A sudden downpour interrupted the transaction.

       At some point following the failed transaction, some members of the group drove

around the St. Louis metropolitan area in Petitioner’s car into the early morning hours of

April 22, 2011. Later that morning, Benson’s body was discovered in an alley in the City

of St. Louis. Benson had been shot. Petitioner was not present at the location where

Benson was shot but was inside a nearby residence at the time. Petitioner’s co-defendant,

Jackson, admitted to shooting and killing Benson.




1
       Apprendi held, in relevant part, that “[o]ther than the fact of a prior conviction,
any fact that increases the penalty for a crime beyond the prescribed statutory maximum
must be submitted to a jury, and proved beyond a reasonable doubt.” 530 U.S. at 490.

                                              2
       On August 25, 2011, Petitioner was indicted on five counts: 1) one count of

conspiracy to possess with intent to distribute cocaine, in violation of 21 U.S.C.

§§ 841(b)(1)(B) and 846; (2) one count of conspiracy to possess a firearm in furtherance

of a drug-trafficking crime, in violation of 18 U.S.C. § 924(o); and (3) three counts of

intimidation, threatening, and corruptly persuading individuals to make false statements

to investigators and the federal grand jury, all in violation of 18 U.S.C. § 1512(b)(1).

Petitioner evaded police detection until July 2012, when he was arrested in Houston,

Texas. Petitioner initially pled not guilty.

       As noted above, Petitioner later changed his plea and pled guilty to count one

pursuant to a written plea agreement executed on August 29, 2013. As part of the plea

agreement, the government agreed to dismiss the remaining charges. The parties also

agreed that Petitioner was accountable for 510 grams of cocaine, but they did not agree

on an estimated total offense level under the Guidelines. Instead both parties agreed to

reserve their rights to make final recommendations for offense level until each party

could review the Presentence Investigation Report (“PSR”). United States v. O’Bryant,

No. 4:11-cr-00351-AGF-1, ECF No. 202 at ¶ 6(c) (E.D. Mo.). Notably, the parties

disputed the potential use of the first-degree murder cross-reference for sentencing, and

therefore, both reserved the right to litigate the application of the cross-reference under

§§ 2D1.1(d) and 2A1.1, and to present evidence of this issue at the sentencing hearing.

Id., ECF No. 202 at ¶ 6(a)(2). Additionally, both parties reserved the right to appeal all

sentencing issues. Id. at ¶ 7(a)(2).




                                               3
       At the change-of-plea hearing held on the day the plea agreement was executed,

Petitioner represented to the Court that he had read, discussed with his attorney, and

understood the terms of the plea agreement, and that he was guilty of the crime to which

he was pleading guilty. He further confirmed that he was satisfied with the

representation he received from his attorney, and that there was nothing he wanted his

attorney to do for him that the attorney had not done in representing Petitioner. Id., ECF

No. 299 at 8–9.

       The Court also explained to Petitioner that the plea agreement included a waiver

of his rights to contest the sentence in any form of post-conviction proceeding, except for

claim of prosecutorial misconduct or ineffective assistance of counsel, and Petitioner

related to the Court that he understood that waiver. Id. at 16.

       The Court further explained to Petitioner that the Court did not have to impose the

parties’ recommended sentence. Petitioner confirmed that he understood that: “the

parties are anticipating the presentation of evidence at the time of sentencing for [the

Court’s] consideration in determine whether [the § 2A1.1] cross reference should apply”;

the plea agreement waived the right for the jury to “mak[e] factual determinations related

to [the cross reference]”; “the decision about whether [§] 2A1.1 is applied will instead be

made by [the Court]”; “[Petitioner is] not going to be able to decide later, after sentencing

that . . . , [Petitioner] want[s] a jury to make those decisions”; and that “[Petitioner is] still

going to be stuck with [Petitioner’s] plea and [Petitioner is] not going to be able to

withdraw [the] plea just because [the Court] didn’t go along with any Guidelines

recommendations . . . or didn’t agree with [Petitioner] on whether Section 2A1.1



                                                4
applies.” Id. at 21–23. Counsel for Petitioner confirmed that he had reviewed the case

law with Petitioner, including the Apprendi decision, about whether a jury and not a

judge should hear the issues regarding the cross-reference in applying the Guidelines.

The Court thereafter advised Petitioner that even if a new case came down suggesting a

jury should be the one to make the decision regarding application of Section 2A1.1,

Petitioner still would not be able to withdraw his guilty plea. Petitioner acknowledged

that he understood and agreed that he was “giving up the right to have the jury make that

decision by entering into this guilty plea.” Id. at 23-24. The Court also informed the

Petitioner that the Court may deem him a career criminal offender or an armed career

criminal, that a determination of either could lead to an increased sentence, and that, by

entering the guilty plea, the Petitioner would not be entitled to withdraw the plea if the

Court made such a determination. Id. at 25–28.

       The Court then ascertained the factual basis for the guilty plea and found that the

plea was knowing, intelligent, and voluntary. Id. at 35–41.

       The initial PSR prepared by the United States Probation Office for the Eastern

District of Missouri was filed on December 19, 2013. The PSR recommended

application of the first-degree murder cross-reference set forth in § 2A1.1(a) and,

accordingly, a base offense level of 43. The PSR also recommended an enhancement for

obstruction of justice under § 3C1.1, adding two points to the base offense level. Finally,

the PSR recommended a three-point reduction to the base offense level because of

Petitioner’s acceptance of responsibility, stipulated to in the plea agreement. The PSR




                                              5
thus recommended a total offense level of 42 and a criminal history score of I. Id., ECF

No. 251, at 8–10.

       Petitioner, through appointed counsel, asserted multiple objections to the PSR,

including objecting to the application of the first-degree murder cross-reference.

Particularly, Petitioner asserted that he was not involved in Benson’s murder and did not

obstruct justice in the way that the PSR claimed. Id., ECF No. 258. The final PSR added

a paragraph to reflect Petitioner’s objections to his involvement in Benson’s murder and

the alleged witness intimidation leading to obstruction of justice, but still recommended

application of the cross-reference, the applicability of which the Court would have to

decide based on the evidence presented at sentencing. Id., ECF No. 264, at 7.

       Petitioner’s sentencing hearing began on February 10, 2014 and continued into

February 11, 2014. At sentencing, the Government presented evidence, including the

testimony of Compton and Stringfellow, that Petitioner, though not physically present for

Benson’s murder, was the mastermind of a plot by which Petitioner arranged a fake drug

deal with Benson in St. Louis so that Petitioner and his co-conspirators could kill Benson

and rob him of the cocaine.

       At the close of evidence, the Court addressed the PSR and Petitioner’s objections

to the Guidelines calculations. The Court overruled Petitioner’s objections that the

application of the cross-reference violated his Fifth Amendment right to due process and

Sixth Amendment right to a trial by jury, and the Court determined that from both a

factual and legal standpoint, the application of the cross-reference was appropriate.




                                             6
       After making the above findings, the Court applied the cross-reference to

determine that Petitioner’s base offense level was 43, with a 3-level decrease for

acceptance of responsibility, for a total offense level of 40. The Court also found that

Petitioner’s criminal history category was I, resulting in a sentencing Guidelines range of

292 to 365 months’ imprisonment. Id. at 64. After considering the sentencing factors set

forth in 18 U.S.C. § 3553(a), the Court imposed a sentence of 330 months’ imprisonment.

Id. at 107.

       Petitioner, through counsel, appealed his conviction to the Eighth Circuit. On

appeal, he argued that this Court’s application of the Guidelines § 2A1.1 first-degree

murder cross-reference violated his Fifth and Sixth Amendment rights. 2 In support of

this argument, Petitioner argued that his sentence was “for a murder he was never

charged with, a murder he denies being involved in, and a murder that was never proven,

to a jury, beyond a reasonable doubt.” United States v. Jackson, 782 F.3d 1006, 1013

(8th Cir. 2015). Petitioner’s arguments relied heavily on Alleyne, which held that any

fact that increases the mandatory minimum sentence to which a defendant is exposed is

an “element” of the crime and must be submitted to a jury and found beyond a reasonable

doubt. Alleyne, 570 U.S. at 108. Petitioner argued that Alleyne cast doubt on Eighth

circuit precedent that held that a defendant’s constitutional rights were not violated by

application of the first-degree murder cross-reference under the Guidelines, and that the


2
       Petitioner also argued that the evidence did not support the application of a murder
cross reference; that at most, the evidence supported the application of a second-degree
murder cross reference; and that his sentence was substantively unreasonable because it
was based on unreliable witnesses and clearly erroneous findings of fact. The Eighth
Circuit rejected each of these arguments, and none is at issue in the current motion.

                                             7
reasoning of Alleyne should be extended to prevent the application of the cross-reference

in this case.

       On April 10, 2015, the Eighth Circuit affirmed Petitioner’s sentence. In particular,

as relevant here, the Eighth Circuit held that “Alleyne [did] not prevent the application of

the § 2A1.1 cross-reference in this case.” Jackson, 782 F.3d at 1013. The Eighth Circuit

reasoned that Petitioner’s argument was foreclosed by its previous decision in United

States v. Davis, 453 F.3d 1361 (8th Cir. 2014). The Eighth Circuit explained that:

       Application of the § 2A1.1 cross-reference neither increases the penalty
       beyond the statutory maximum, see Apprendi v. New Jersey, 530 U.S. 466,
       490, 120 S. Ct. 2348, 147 L.Ed.2d 435 (2000), nor increases the mandatory
       minimum, see Alleyne, 133 S. Ct. at 2155. Regarding whether a jury is
       required, application of a statutory maximum or minimum is to be
       distinguished from “factfinding used to guide judicial discretion in selecting
       punishment within limits fixed by law. While such findings of facts may lead
       judges to select sentences that are more severe than the ones they would have
       selected without those facts, the Sixth Amendment does not govern the
       element of sentencing.” Davis, 753 F.3d at 1361–62 (quoting Alleyne, 133
       S. Ct. at 2161 n. 2).

Jackson, 782 F.3d at 1013. Although Petitioner sought a writ of certiorari before the

Supreme Court, the Supreme Court rejected that application on November 16, 2015. Id.,

ECF No. 314, 315.

Motion to Vacate

       As noted above, in his current pro se motion, Petitioner again asserts that the Court

violated his Sixth Amendment right to a trial by jury when it applied the first-degree

murder cross-reference under Guidelines § 2A1.1. Petitioner continues to argue that the

Sixth Amendment requires a jury, rather than the Court, to make the factual findings

necessary for the application of the cross-reference. And as he did in his direct appeal



                                             8
brief, Petitioner relies heavily on the Supreme Court decisions in Apprendi and Alleyne to

argue that the application of the cross-reference here was unconstitutional.

                                        DISCUSSION

       Pursuant to 28 U.S.C. § 2255, a federal prisoner may seek relief from a sentence

imposed against him on the ground that “the sentence was imposed in violation of the

Constitution or law of the United States, or that the court was without jurisdiction to

impose such sentence, or that the sentence was in excess of the maximum authorized by

law, or is otherwise subject to collateral attack.” 28 U.S.C. § 2255. A petitioner’s claim

that his sentence was imposed in violation of the Constitution is properly raised under

§ 2255.

       However, a collateral attack under § 2255 is not a substitute for a direct appeal.

United States v. Frady, 456 U.S. 152, 165 (1982). Constitutional claims in a § 2255

motion that were not raised on direct appeal are procedurally defaulted unless the

petitioner can show cause for the default and actual prejudice, or actual innocence.

McNeal v. United States, 249 F.3d 747, 749 (8th Cir. 2001). By the same token, claims

that were raised and rejected on direct appeal ordinarily may not be relitigated in a § 2255

motion unless the petitioner has “produced convincing new evidence of actual

innocence.” United States v. Wiley, 245 F.3d 750, 752 (8th Cir. 2001) (also indicating

that the actual-innocence exception does not apply to noncapital sentences).

          Petitioner’s claim that the Court’s application of the first-degree murder cross-

reference violated his Sixth Amendment right to a jury trial is foreclosed because




                                               9
the Eighth Circuit already considered and rejected that argument on direct appeal.

Petitioner may not relitigate his claim here. Nor has Petitioner produced evidence of

actual innocence, which generally requires a showing that the petitioner “did not commit

the acts with which [he was] charged.” Embrey v. Hershberger, 131 F.3d 739, 740 (8th

Cir. 1997).

       In his reply brief, Petitioner suggests that his current claim differs from the one

raised on direct appeal because, here, he is arguing that the § 2A1.1 cross-reference was

not used simply to guide the Court’s discretion within the advisory Guidelines range but

was instead essential to his punishment. Petitioner specifically argues that, without the

cross-reference, the Court could not have imposed a 330-month sentence based only on

the facts admitted in the plea agreement, as such a sentence would have been

substantively unreasonable. See ECF No. 11 at 20–21. Assuming, without deciding, that

this more nuanced argument could constitute a new claim, such claim has been

procedurally defaulted because Petitioner failed to raise it on direct appeal.

       Petitioner has not demonstrated cause or actual prejudice to excuse the default. 3

“In order to show cause, the movant must establish that ‘some objective factor external to

the defense’ impeded his ability to present his claim on appeal. Bolden v. United States,

171 F. Supp. 3d 891, 899 (E.D. Mo. 2016) (quoting McCleskey v. Zant, 499 U.S. 467,

493 (1991)). Petitioner has not explained why he could not have presented his more

nuanced argument on direct appeal. The argument is merely an extension of the claim he

raised on appeal and relies on the same legal authorities, including Alleyne and Apprendi;


3
       Nor has Petitioner shown actual innocence, for the reasons discussed above.

                                             10
Petitioner’s § 2255 motion does not cite to any further developments in the law since the

time of his direct appeal. Thus, Petitioner has failed to show cause for the default. Nor

has Petitioner demonstrated actual prejudice.

       Ineffective assistance of appellate counsel can usually satisfy both cause and

prejudice, see United States v. Apfel, 97 F.3d 1074, 1076 (8th Cir. 1996). But Petitioner

has not asserted, and the Court would not find, that appellate counsel was ineffective to

the extent that counsel did not raise the somewhat expanded Sixth Amendment argument

that Petitioner raises here. A petitioner faces a “heavy burden” to establish ineffective

assistance and must show a reasonable probability that, but for counsel’s errors, the result

of the proceeding would have been different. Id. Petitioner has not made this showing.

       Indeed, every federal circuit to consider Petitioner’s expanded Sixth Amendment

argument has rejected it. The Eighth Circuit in United States v. Briggs, 820 F.3d 917 (8th

Cir. 2016) considered this exact “second-order” question regarding the application of the

§ 2A1.1 cross-reference, namely whether:

       [e]ven if the cross-reference does not violate the Sixth Amendment on its
       face, . . . the district court violated the Sixth Amendment here by selecting a
       sentence that could not lawfully be imposed based only on the facts admitted
       in [the petitioner’s] guilty plea.

820 F.3d at 921. Although the Eighth Circuit reviewed the question only for plain error,

since the petitioner in that case forfeited the argument in the district court, the Eighth

Circuit held that the argument lacked support in the existing law in the Eighth Circuit and

in each of the circuits to consider the issue.

       The Eighth Circuit noted that the argument originated from a dissent from the

denial of certiorari in Jones v. United States, 574 U.S. 948 (2014), in which three Justices


                                                 11
opined that “ any fact necessary to prevent a sentence from being substantively

unreasonable—thereby exposing the defendant to the longer sentence—is an element that

must be either admitted by the defendant or found by the jury.” Jones, 574 U.S. at

948 (Scalia, J., joined by Thomas and Ginsburg, JJ., dissenting from denial of

certiorari). However, the Eighth Circuit concluded that it “ha[d] not adopted that

rationale, and all eight circuits to address the issue have declined to extend Apprendi in

this way.” Briggs, 820 F.3d at 921 (citing United States v. Medina, 642 Fed. Appx. 59,

62 (2d Cir. 2016) (“[O]ur precedents establish the principle that a district court may

consider facts relevant to sentencing by a preponderance of the evidence so long as those

facts do not increase the maximum statutory punishment to which a defendant is

exposed”); United States v. Jones, 744 F.3d 1362, 1370 (D.C. Cir. 2014) (“[J]udicial fact

finding does not implicate the Sixth Amendment even if it yields a sentence above that

based on a plea or verdict alone.”); United States v. Norman, 465 Fed. Appx. 110, 120–

21 (3d Cir. 2012) (“[T]he only facts a jury must determine are those ‘that increase the

statutory maximum punishment…. [O]nce these facts are found, the judge may impose a

sentence anywhere under the maximum without jury determinations and proof beyond a

reasonable doubt.’”); United States v. Hernandez, 633 F.3d 370, 373–74 (5th Cir.

2011); United States v. Treadwell, 593 F.3d 990, 1017 (9th Cir. 2010); United States v.

Ashqar, 582 F.3d 819, 824–25 (7th Cir. 2009) (“So long as the Guidelines are advisory,

the maximum a judge may impose is the statutory maximum.”); United States v.

Benkahla, 530 F.3d 300, 312 (4th Cir. 2008) (“Sentencing judges may find facts relevant

to determining a Guidelines range by a preponderance of the evidence, so long as that



                                             12
Guidelines sentence is treated as advisory and falls within the statutory maximum

authorized by the jury's verdict.”); United States v. Redcorn, 528 F.3d 727, 745–46 (10th

Cir. 2008)); see also United States v. LeBeau, 867 F.3d 960, 978 (8th Cir. 2017)

(rejecting a defendant’s argument that “his sentence [was] unconstitutional because the

court increased his advisory sentencing range under the United States Sentencing

Guidelines based on several facts that the jury did not find beyond a reasonable doubt,

and holding that “[i]ncreasing a defendant’s sentence based on facts found by a judge by

a preponderance of the evidence violates a defendant’s rights only if the sentence exceeds

the statutory maximum.”). In light of this precedent, the Court cannot say there is a

reasonable probability that, even if appellate counsel made the exact arguments that

Petitioner raises now, the result of the proceeding would have been different.

                                      CONCLUSION

       Accordingly,

       IT IS HEREBY ORDERED that Petitioner Andreus O’Bryant’s motion filed

under 28 U.S.C. § 2255 to vacate, set aside, or correct his sentence is DENIED.

       IT IS FURTHER ORDERED that this Court will not issue a Certificate of

Appealability as Petitioner has not made a substantial showing of the denial of a federal

constitutional right as required by 28 U.S.C. § 2255(c)(2).

       A separate Judgment shall accompany this Memorandum and Order.




                                             AUDREY G. FLEISSIG
                                             UNITED STATES DISTRICT JUDGE
Dated this 31st day of March, 2020.


                                            13
